DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgin et al (herein Dolgin) US PG PUB 2019/0158208, Byer et al (herein Byer) US Patent 4,172,663, and Nakarai et al (herein Nakarai) US PG PUB 2013/0099140.
Re claim 1, Dolgin discloses an optical receiver comprising:
a photonic integrator configured to receive an input optical signal, to accumulate optical 5signal energy corresponding to the input optical signal during an integration period, and to produce an output optical signal at an end of the integration period, the output optical signal having a higher intensity than the input optical signal (optical resonators 230 may include Fabry-Perot etalons, micro-rings, or other types of resonators.  The optical resonator 230 is a component capable of sensing transitions, such as phase variations, representative of modulation performed at the transmitter, and transforming the transitions into intensity modulation of an output optical signal, e.g., output optical signal 232.  The optical resonator 230 converts the modulation of the arriving optical signal 210 in part by interaction of the arriving optical signal 210 with resonant optical energy built-up in the optical resonator 230 ¶ [0030], such that if the energy is built up it has a higher intensity than the input);
a photodetector configured to receive the output optical signal when the shutter is in the open position and to produce an electrical signal corresponding to the output optical signal (The emerging intensity-modulated optical signal 232 may be converted to an electrical signal by an optical-electrical converter, e.g., OEC 242, which may include a photodetector, such as a photodiode, for example. ¶ [0033]).  
Dolgin does not explicitly disclose a shutter operable between a closed position and an open position, the shutter configured to prevent the output optical signal from exiting the photonic integrator when in the closed position 10and to allow the output optical signal to exit the photonic integrator when in the open position. However, Byer discloses comprising: 
a photonic integrator configured to receive an input optical signal, to accumulate optical 5signal energy corresponding to the input optical signal during an integration period, and to produce an output optical signal at an end of the integration period, the output optical signal having a higher intensity than the input optical signal (a second light beam output, within the bandpass of the grating monochromater, is fed to a plurality of Fabry-Perot etalon interferometers 22, 23, and 24 of successively increasing resolution. The output of each Fabry-Perot etalons 22-24 is an interference batter of brightness lights which are then directed and focus onto a second spatial detector array, Col. 3, lines 3-11); 
a shutter operable between a closed position and an open position, the shutter configured to prevent the output optical signal from exiting the photonic integrator when in the closed position 10and to allow the output optical signal to exit the photonic integrator when in the open position (a plurality of shutters 26, 27, and 28 are provided in each of the optical paths between the respective Fabry-Perot etalons and the detector array 25 so that the operator by successively direct the respective interference matter onto the spatial detector array 25 by merely opening or closing the prospering shutters, Col 3, lines 12-18). 
Dolgin and Byer are analogous art because they are from the same field of endeavor, receiver of optical signals from optical resonators. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Dolgin and Byer before him or her, to modify the space between the resonator and the optical reception element of Dolgin to include the shutter element of Byer because it combines prior art elements according to known methods to yield predictable results, in this case enabling the system to only receive the signal when it desires to. 
Lastly, Dolgin and Byer do not explicitly disclose a synchronizer coupled to the shutter and configured to control the shutter between the open position and the closed position. However, Nakarai discloses that an optical shutter 340 may be used to suppress a sell-oscillation beam and/or a returning beam from an amplifier or the like provided downstream of the optical shutter 340 in the case where the voltage is applied to the pocket cell 340 c in synchronization with the seed pulse laser beam LO. Further switching the optical shutter 340 on and off while allowing the master oscillator 311 to oscillate continually at a predetermined repetition rate me allow the seed pulse laser beam l1 to be outputted in burst. ¶ [0151]
At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Dolgin, Byer, and Nakarai before him or her, to modify the shutter of Dolgin and Byer to include the controller that controls the shutter and synchronizes with signal incoming signal of Nakarai because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to reduce any reflection or returning beam to the resonator while still enabling the signal to be passed through accordingly. 
(Dolgin discloses the optical resonator 230 is a component capable of sensing transitions, such as phase variations, representative of modulation performed at the transmitter, and transforming the transitions into intensity modulation of an output optical signal, e.g., output optical signal 232.  ¶ [0030], such that this is the integration period. Nakarai discloses the optical shutter 340 may be used to suppress a self-oscillation beam and/or a returning beam from an amplifier or the like provided down stream from the optical shutter 340 in a case where the voltage is applied to the Pockels cell 340c in synchronization with the seed pulse laser beam L0.  Further, switching the optical shutter 340 on and off while allowing the master oscillator 311 to oscillate continually at a predetermined repetition rate may allow the seed pulse laser beam L1 to be outputted in bursts. ¶ [0151] such that the control and the synchronization is dependent on the resonator element to which it is connected. Hence, the combination would have the system to open and close the shutter in conjunction with resonator, and therefore would also consider the amount of time it takes to transition the signal into the intensity modulation or pulse to output said optical signal which is the integration time).  
Re claim 203, Dolgin, Byer, and Nakarai discloses all the elements of claim 2, which claim 3 is dependent. Furthermore, Dolgin discloses further comprising an analog to digital converter configured to receive the electrical signal from the photodetector and to convert the electrical signal into a digital signal (The emerging intensity-modulated optical signal 232 may be converted to an electrical signal by an optical-electrical converter, e.g., OEC 242, which may include a photodetector, such as a photodiode, for example.  Accordingly, the output of the OEC 242 may be an amplitude modulated signal representative of the intensity-modulated optical signal 232, and may be converted to a digital form by an analog to digital converter, e.g., ADC 244 ¶ [0033]).  
(The digital signal is provided to the digital processing subsystem 250 for digital processing.  The digital processing subsystem 250 processes the digital signal to receive the information-carrying content of the optical signal 210. ¶ [0033]). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgin, Byer, and Nakarai as applied to claims 1 and 14 above, and further in view of Kodera et al (herein Kodera) US PG PUB 5,786,879.
Re claim 13, Dolgin, Byer, and Nakarai disclose all the elements of claims 1, which claims 13 and 20 are dependent upon respectively. Furthermore, Byer and Nakarai do not explicitly disclose wherein the shutter is a liquid crystal device. However, Kodera discloses a liquid crystal device which may be used as a display device for a television receiver, a view finder for a video camera or a terminal monitor for a computer, or a light valve (optical shutter) for a liquid crystal printer, a projector, etc. Col. 1, lines 11-15.
Byer, Nakarai, and Kodera are analogous art because they are from the same field of endeavor, elements using an optical shutter. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Byer, Nakarai, and Kodera before him or her, to modify the optical shutter of Byer and Nakarai to include the liquid crystal device of Kodera because it is the simple substitution of one known element for another to obtain predictable results, in this case control the flow of light along a path. 

Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 5, the claim is dependent upon claim 4 and further recites wherein the synchronizer is coupled to the signal processing circuitry and configured to receive timing information, duration and phase, from the signal processing circuitry to determine the integration period. While the prior art of Dolgin discloses that “a coherent optical signal, such as a laser beam, may be purposefully modulated by a data communications transmitter for instance, to encode communication information on the optical signal. Other information, such as timing and/or time stamp information may be purposefully encoded as a phase modulation. Numerous process may phase modulated a coherent light source, and from which information about the process may be recovered by appropriate demodulated of the phase modulated optical signal” ¶ [0022], such that the prior art also discloses the transmission of timing information. However, the prior art does not explicitly disclose, alone or in combination, that said timing information, duration and phase, is used to determine the integration period, which according to claim scope from which this claim is dependent is used to synchronize the shutter to. Hence, when the claim scope is considered as a whole, the claim is considered allowable. 
Re claim 6, the claim is dependent upon claim 4 and further recites wherein the input optical signal is an intensity modulated signal encoded with a plurality of symbols each having a constant symbol duration, and wherein the integration period corresponds to the symbol duration such that the output optical signal includes a plurality of pulses corresponding to the plurality of symbols, an intensity of each of the 5plurality of pulses being proportional to an intensity of the corresponding symbol in the 
Furthermore, the examiner considers the entirely of the claim scope, a signal in with an intensity that is unable to be detected by the photodetector alone, as well as, the fact that it is modulated with a plurality of symbols each symbol having a constant symbol duration and a respective intensity based on an intensity modulation scheme used to encode the low-photon- density intensity modulated optical signal, and the output optical signal including a plurality of pulses corresponding to the plurality of symbols, each pulse having an intensity proportional to 10the respective intensity of a corresponding symbol, and the other components of the system (e.g. the integrator, shutter, synchronizer, and photodetector) all working together according to the stated limitations. The prior art, alone or in combination, does not disclose the entire claim scope, such the claim is allowable. 
Re claim 7, the claim is dependent upon claim 6 and is therefore allowable for the reason previously disclosed.  
Re claim 8, the claim is dependent upon claim 8 and further recites further comprising an optical cavity resonator coupled between the photonic integrator and the photodetector. However, the claim   
Re claims 9-12, these claims are dependent upon claim 8 and are therefore allowable for the reasons discussed above. 
Re claim 14, the claim recites:

a photonic integrator configured to receive the low-photon-density intensity modulated 5optical signal and to produce an output optical signal, the low-photon-density intensity modulated optical signal including a plurality of symbols each symbol having a constant symbol duration and a respective intensity based on an intensity modulation scheme used to encode the low-photon- density intensity modulated optical signal, and the output optical signal including a plurality of pulses corresponding to the plurality of symbols, each pulse having an intensity proportional to 10the respective intensity of a corresponding symbol; 
a shutter operable between an open position and a closed position, the shutter configured to prevent the output optical signal from exiting the photonic integrator when in the closed position and to allow the output optical signal to exit the photonic integrator when in the open position; 
a synchronizer coupled to the shutter and configured to maintain the shutter in the closed 15position for an integration period of the photonic integrator, and to open the shutter at an end of the integration period, the integration period being based on the symbol duration; and 
a photodetector configured to detect the output optical signal when the shutter is in the open position and to emit an electrical signal corresponding to the output optical signal, the electrical signal having characteristics representative of information encoded in the low-photon- 20density intensity modulated optical signal via the plurality of symbols.”
Some of the claim scope is shared with claim 1 and some of its dependent claims, which have been rejected, such that portions of the claim scope are understood to be disclosed by the prior art. However, the prior art does not explicitly disclose a photonic integrator configured to receive the low-photon-density intensity modulated 5optical signal and to produce an output optical signal, the low-photon-density intensity modulated optical signal including a plurality of symbols each symbol having a 
Furthermore, the examiner considers the entirely of the claim scope, including the consideration that that a low-photon-density signal is a signal in with an intensity that is unable to be detected by the photodetector alone, as well as, the fact that it is modulated with a plurality of symbols each symbol having a constant symbol duration and a respective intensity based on an intensity modulation scheme used to encode the low-photon- density intensity modulated optical signal, and the output optical signal including a plurality of pulses corresponding to the plurality of symbols, each pulse having an intensity proportional to 10the respective intensity of a corresponding symbol, and the other components of the system (e.g. the integrator, shutter, synchronizer, and photodetector) all working together according to the stated limitations. The prior art, alone or in combination, does not disclose the entire claim scope, such the claim is allowable. 
Re claim 15-20, these claims are dependent upon claim 14, such that these claims are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637